Order entered January 7, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00628-CR
                                      No. 05-12-00629-CR
                                      No. 05-12-00630-CR

                                 MAQUINN ABRAMS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F10-61042-R, F11-52177-R, F11-52340-R

                                          ORDER
        The Court REINSTATES the appeals.

        On December 18, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 27, 2012, we received appellant’s brief,

together with an extension motion. Therefore, we VACATE the December 18, 2012 order

requiring findings.

        We GRANT the December 27, 2012 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE